PER CURIAM.
This appeal arises from an appealable non-final order denying Appellant’s motion to dismiss for lack of personal jurisdiction. Because we find that the factual disputes in the affidavits and the deposition cannot be reconciled, we reverse the order of the trial court and remand with directions that the trial court hold an evidentiary hearing on the issue of jurisdiction over Appellants pursuant to Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla.1989).
Appellee, “WIG”, the plaintiff below, is a brokerage company located in Florida. Appellants, defendants below, are residents of Arizona. Appellee filed suit against Appellants for breach of an oral contract under which Appellants would pay Appellee a brokerage commission if it procured a buyer for Appellants’ Arizona mobile home park. Appellants deny the existence of this contract. According to Appellee, the oral contract dictated that WIG would be paid its commission in Florida. However, Appellants contend that they always intended that any commission for the sale of the property would be paid at closing in Arizona. Based on these factual disputes, we remand for an evidentia-ry hearing and direct the trial court to determine whether an oral contract was reached, and, if so, where the parties intended for closing costs to be paid.
WEBSTER and LAWRENCE, JJ., and SHIVERS, DOUGLASS B., Senior Judge, concur.